Title: To Thomas Jefferson from John Page, 26 April 1776
From: Page, John
To: Jefferson, Thomas


                    
                        My Dear Jefferson
                        Wmsburg April the 26th. 1776.
                    
                    I have snatched a few Moments to scribble you a few loose Thoughts on our present critical Situation. I think our Countrymen have exhibited an uncommon Degree of Virtue, not only in submiting to all the hard Restrictions and exposing themselves to all the Dangers which are the Consequence of the Disputes they are involved in with Great Britain, but in behaving so peaceably and honestly as they have when they were free from the Restraint of Laws. But how long this may be the Case who can tell? When to their Want of Salt there shall be added a Want of Clothes and Blankets and when to this there may be added the Terrors of a desolating War raging unchecked for Want of Arms and Ammunition, who can say what the People might not do in such a Situation, and tempted with the Prospect of Peace Security and a Trade equal to their wishes? Might they not be induced to give up the Authors of their Misfortunes, their Leaders, who had lead them into such a Scrape, and be willing to sacrifice them to a Reconciliation? I think therefore it behoves the Congress and Conventions to prevent this as much as possible. Every Method that can be devised for the manufacturing of Salt, Salt-petre, Sulphur, Gun-powder, Arms Wollens and Linens should be immediately adopted; and because these Articles can not in several Colonies be made quick enough for their demand, some sure Means of importing them should be instantly fallen upon, and as no Means can be so certain and can so fully answer our Purpose, as forming a commercial Alliance with France, no Time should be lost in doing so. And to prevent Disorders in each Colony a Constitution should be formed as nearly resembling the old one as Circumstances, and the Merit of that Constitution will admit of. And it is undoubtedly high Time that a Plan of a Confederation should be drawn and indeed compleatly executed. These Things should be done without loseing a Moment.
                    Would you believe it, that we have not yet erected one Powder Mill at the public Expence, and that the only one which has received any Encouragement from the Public has made but about 700 ℔ and that I have not been able to procure the least Assistance from the Committee for Bucktrout’s hand-Mill, except their selling him about 400 ℔ of Salt-petre of the Shops half dirt and common Salt for which they demand 3/ per ℔, although his Mill is an elegant Machine and 2 Men can work it with ease, beating  with 6 Pestles weighing 60 ℔s. each in Mortars containing 20 ℔s. of Paste, and he has actually beat 120 ℔. of Powder in them and grained 40 ℔. which has been used in proving Cannon &c. and which was found to be strong and good under every disadvantage of want of Sieves and being made with bad Sulphur and Nitre. And he has been at great Pains in erecting his Mill and Apparatus for it, and for a Salt-petre work with it, yet the Committee of Safety refused any Motion to allow him 30 or 40 Pounds as a Reward for his public Spirit and Ingenuity and to enable him to go on with his Plan. They insist on it that the premium of 6/ per ℔. is sufficient Encouragement for making Gun powder, and are deaf to my Argument that Works of this Sort can not be erected and set a going without a good Stock of Money and that Premiums will do very well to keep up any Art once introduced, but are by no Means sufficient to introduce it into ready and general Use. This Powder Mill is so simple that if it were once cleverly at work it would please every one who saw it, and would lead numbers of ingenious People to erect such in different Parts of the Country. There might be one in every Coun[ty] which in my Opinion might work up the Salt-petre which ought to be made in each County, and in this Manner Powder enough might be made for all America. And could you believe it, the Salt petre Works are but little attended to. Some Money it is true has been advanced to different People but I kn[ow] of no grand Work at the public Expence. Sulphur Mines have been discovered but not a Pound extracted nor do I know of any Order about them, and Salt is little thought of. Tate was refused any more Money and referred to the Convention. A valuable Sulphur Mine has been discovered in Spotsylvania by a Man who sold it to one Daniel of Middlesex who is an ingenious Smith and has extracted some from its Ore, which he says is exceedingly rich—5/7 of it Sulphur. Since scribbling the above I have been called off by Business, and upon reading it over find it such a confused Piece of Stuff that I almost determined not to trouble you with it, but bad as it is I shall charge you with a Letter for it, and will therefore send it without Ceremony. Our Friend Innes resigned very handsomely in favour of Captn. Arundel, for which General Lee has recommended him to the Congress to be Major in the 9th. Regiment. You know his Spirit, Abilities, and Deserts, I mean his active Opposition to Ld. D., and his bold attack on him, Foy, Corbin, Byrd, and Wormeley in the Papers for which he lost his Place at College. But was it not a little extraordinary that you should appoint a Captain to the Artillery when we had actually appointed one Who had raised his  Company and was training it, or did you (as I suppose) intend that there should be 2 Companies of Artillery, for I observe your Resolve was that General Lee should direct one to be raised for the southern Department. I wish you would appoint Dr. McClurg Physician to the Army in Virginia and Superintendant of the Public Hospital, and Pope Chief Surgeon. Our sold[iers] would have many more chances for Life and Limbs than they now have. I must refer you to Majr. Innes for News &c. and conclude I am yours sincerely,
                    
                        John Page
                    
                